Mr. Justice del Toro
delivered the opinion of the court.
On April 2, 1919, Antonio Soler, as the attorney in fact of the spouses Adolfo Andreu and Casimira Catalá, mortgaged a property belonging to his principals to secure the payment of a sum of money which they owed to José Nin Fontanillas. The mortgage deed having been presented for record in the Begistry of Property of San Germán, the registrar refused to record it because the powers given to Soler “do not expressly authorize him to encumber properties of the conjugal partnership, as is the property mortgaged.”
The power of attorney given by Casimira Catalá was executed in Barcelona, Spain, in the year 1910, and contains the following clause: “That she confers full, ample and special power, to such extent as the law ma3r require and as may be necessary, upon her husband, Adolfo Andreu y Ferrer, of this city, and upon Antonio Soler y Aymat, a resident of Maricao (Porto Bico), jointly and severally, as to *382tlie properties tliat her said husband may own in the Island of Porto Eieo, so that he or the other attorney in fact-may give the express consent of the constituent in all transactions that the former may enter into for sales, mortgages, cancel-ations and other acts and contracts for the execution of which such, consent of the constituent may be necessary.” And the power executed by Adolfo Andreu in Maricao, Porto Eieo, also in the year 1910, confers upon the attorney the most ample powers as to “the properties which he owns at present or such as he may acquire thereafter.”
Section 159 of the Civil Code provides that the real property belonging to the conjugal partnership can not he alienated or encumbered without the mutual consent of both parties to the marriage. And section 1615 of the same code prescribes that in order to create a mortgage an express commission is required.
In the case at bar there is an express authority to mortgage, but that authority does not refer expressly to the properties of the conjugal partnership composed of the spouses Andreu-Catalá, and the mortgaged property is such.
The power executed by the wife is not clear. It was her intention undoubtedly to include the properties belonging to the conjugal partnership, but such intention should have been expressed in direct, clear and precise language as required by law.
We have already seen that the power given by the husband refers to “the properties which he owns at present or such as he may acquire hereafter.” That language does not specifically include the properties of the conjugal partnership. It was so held by this court in Vidal v. The Registrar of Property, 12 P. R. R. 163, where we laid down the following doctrine: “Where an agent is authorized to sell the property of his principal, or any that he might acquire in the future, he is not authorized to sell the property belonging to the conjugal partnership of his principal, and for this purpose he would require special authority.” This doctrine *383was ratified in tlie ease of López Landrón v. The Registrar of Property, 15 P. R. R. 703; was cited in Fernández Pérez v. Registrar of Caguas, 26 P. R. R. 673, and lias been recently applied in Beauchamp v. Registrar of Aguadillo, ante, p. 356.
Tlie decision must be

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.